UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 3081 Dreyfus Appreciation Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record DREYFUS APPRECIATION FUND, INC. ABBOTT LABORATORIES Ticker: ABT Security ID: Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R.J. Alpern For For Management Elect Director R.S. Austin For For Management Elect Director W.M. Daley For For Management Elect Director W.J. Farrell For For Management Elect Director H.L. Fuller For For Management Elect Director W.A. Osborn For For Management Elect Director D.A.L. Owen For For Management Elect Director W.A. Reynolds For For Management Elect Director R.S. Roberts For For Management Elect Director S.C. Scott, III For For Management Elect Director W.D. Smithburg For For Management Elect Director G.F. Tilton For For Management Elect Director M.D. White For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Report on Animal Testing Against Against Shareholder 6 Adopt Principles for Health Care Reform Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director Dinyar S. Devitre For For Management 4 Elect Director Thomas F. Farrell For For Management 5 Elect Director Robert E. R. Huntley For For Management 6 Elect Director Thomas W. Jones For For Management 7 Elect Director George Munoz For For Management 8 Elect Director Nabil Y. Sakkab For For Management 9 Elect Director Michael E. Szymanczyk For For Management 10 Ratify Auditors For For Management 11 Reduce Tobacco Harm to Health Against Against Shareholder 12 Report on Marketing Practices on the Against Against Shareholder Poor 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Adopt Human Rights Protocols for Against Against Shareholder Company and Suppliers 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 16 Report on Political Contributions Against Against Shareholder AMERICAN EXPRESS CO. Ticker: AXP Security ID: Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director D.F. Akerson For For Management Elect Director C. Barshefsky For For Management Elect Director U.M. Burns For For Management Elect Director K.I. Chenault For For Management Elect Director P. Chernin For Against Management Elect Director J. Leschly For Against Management Elect Director R.C. Levin For For Management Elect Director R.A. Mcginn For Against Management Elect Director E.D. Miller For Against Management Elect Director S.S Reinemund For For Management Elect Director R.D. Walter For Against Management Elect Director R.A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder APPLE INC. Ticker: AAPL Security ID: Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director A.D. Levinson For For Management Elect Director Eric E. Schmidt For For Management Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: Meeting Date: NOV 11, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory D. Brenneman For For Management Elect Director Leslie A. Brun For For Management Elect Director Gary C. Butler For For Management Elect Director Leon G. Cooperman For For Management Elect Director Eric C. Fast For For Management Elect Director R. Glenn Hubbard For For Management Elect Director John P. Jones For For Management Elect Director Frederic V. Malek For For Management Elect Director Charles H. Noski For For Management Elect Director Sharon T. Rowlands For For Management Elect Director Gregory L. Summe For For Management Elect Director Henry Taub For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: DEC 5, 2008 Meeting Type: Special Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Adjourn Meeting For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William Barnet, III For For Management Elect Director Frank P. Bramble, Sr. For Against Management Elect Director Virgis W. Colbert For For Management Elect Director John T. Collins For For Management Elect Director Gary L. Countryman For Against Management Elect Director Tommy R. Franks For For Management Elect Director Charles K. Gifford For For Management Elect Director Kenneth D. Lewis For Against Management Elect Director Monica C. Lozano For Against Management Elect Director Walter E. Massey For For Management Elect Director Thomas J. May For For Management Elect Director Patricia E. Mitchell For Against Management Elect Director Joseph W. Prueher For For Management Elect Director Charles O. Rossotti For For Management Elect Director Thomas M. Ryan For Against Management Elect Director O. Temple Sloan, Jr. For Against Management Elect Director Robert L. Tillman For Against Management Elect Director Jackie M. Ward For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Report on Government Service of Against Against Shareholder Employees 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Provide for Cumulative Voting Against Against Shareholder 7 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Predatory Lending Policies Against Against Shareholder 10 Adopt Principles for Health Care Reform Against Against Shareholder 11 TARP Related Compensation Against Against Shareholder BERKSHIRE HATHAWAY INC. Ticker: BRK.A Security ID: Meeting Date: MAY 2, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Warren E. Buffett For For Management Elect Director Charles T. Munger For For Management Elect Director Howard G. Buffett For For Management Elect Director Susan L. Decker For For Management Elect Director William H. Gates III For For Management Elect Director David S. Gottesman For For Management Elect Director Charlotte Guyman For For Management Elect Director Donald R. Keough For For Management Elect Director Thomas S. Murphy For For Management Elect Director Ronald L. Olson For For Management Elect Director Walter Scott, Jr. For For Management 2 Prepare Sustainability Report Against Against Shareholder CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel M. Dickinson For For Management Elect Director David R. Goode For For Management Elect Director James W. Owens For For Management Elect Director Charles D. Powell For For Management Elect Director Joshua I. Smith For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Report on Foreign Military Sales Against Against Shareholder 6 Adopt Simple Majority Vote Standard Against For Shareholder 7 Limitation on Compensation Consultant Against Against Shareholder Services 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Lobbying Priorities Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. H. Armacost For For Management Elect Director L. F. Deily For For Management Elect Director R. E. Denham For For Management Elect Director R. J. Eaton For For Management Elect Director E. Hernandez For For Management Elect Director F. G. Jenifer For For Management Elect Director S. Nunn For For Management Elect Director D. J. O'Reilly For For Management Elect Director D. B. Rice For For Management Elect Director K. W. Sharer For For Management Elect Director C. R. Shoemate For For Management Elect Director R. D. Sugar For For Management Elect Director C. Ware For For Management Elect Director J. S. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Adopt Guidelines for Country Selection Against Against Shareholder 9 Adopt Human Rights Policy Against Against Shareholder 10 Report on Market Specific Environmental Against Against Shareholder Laws CHRISTIAN DIOR Ticker: CDI Security ID: F26334106 Meeting Date: MAY 14, 2009 Meeting Type: Annual/Special Record Date: MAY 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Auditors' Special Report For Against Management Regarding Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 1.61 per Share 5 Ratify Appointment of Renaud Donnedieu For For Management de Vabres as Director 6 Reelect Eric Guerlain as Director For Against Management 7 Reelect Antoine Bernheim as Director For Against Management 8 Reelect Denis Dalibot as Director For Against Management 9 Reelect Christian de Labriffe as For Against Management Director 10 Reelect Jaime de Marichalar y Saenz de For Against Management Tejada as Director 11 Reelect Alessandro Vallarino Gancia as For Against Management Director 12 Ratify Ernst and Young et Autres as For For Management Auditor 13 Ratify Auditex as Alternate Auditor For For Management 14 Reappoint Mazars as Auditor For For Management 15 Reappoint Guillaume Potel as Alternate For For Management Auditor 16 Authorize Repurchase of up to 10 For For Management Percent of Issued Share Capital 17 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 18 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 80 Million 19 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights, with the Possibility Not to Offer them to the Public, up to Aggregate Nominal Amount of EUR 80 Million 20 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 21 Authorize Capital Increase of Up to EUR For Against Management 80 Million for Future Exchange Offers 22 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 23 Authorize up to 3 Percent of Issued For For Management Capital for Use in Stock Option Plan 24 Amend Articles 10 and 17 of Bylaws Re: For For Management Shareholding Requirements for Directors and Double Voting Rights CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder COCA-COLA COMPANY, THE Ticker: KO Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Herbert A. Allen For For Management Elect Director Ronald W. Allen For Against Management Elect Director Cathleen P. Black For Against Management Elect Director Barry Diller For For Management Elect Director Alexis M. Herman For Against Management Elect Director Muhtar Kent For For Management Elect Director Donald R. Keough For For Management Elect Director Maria Elena Lagomsino For Against Management Elect Director Donald F. McHenry For For Management Elect Director Sam Nunn For For Management Elect Director James D. Robinson III For Against Management Elect Director Peter V. Ueberroth For For Management Elect Director Jacob Wallenberg For Against Management Elect Director James B. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 6 Performance-Based Awards Against Against Shareholder CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard L. Armitage For For Management Elect Director Richard H. Auchinleck For For Management Elect Director James E. Copeland, Jr. For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Ruth R. Harkin For For Management Elect Director Harold W. McGraw III For For Management Elect Director James J. Mulva For For Management Elect Director Harald J. Norvik For For Management Elect Director William K. Reilly For For Management Elect Director Bobby S. Shackouls For For Management Elect Director Victoria J. Tschinkel For For Management Elect Director Kathryn C. Turner For For Management Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Report on Political Contributions Against Against Shareholder 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 9 Require Director Nominee Qualifications Against Against Shareholder EMERSON ELECTRIC CO. Ticker: EMR Security ID: Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A.A. Busch III For For Management Elect Director A.F. Golden For For Management Elect Director H. Green For For Management Elect Director W.R. Johnson For For Management Elect Director J.B. Menzer For For Management Elect Director V.R. Loucks, Jr. For For Management 2 Ratify Auditors For For Management ESTEE LAUDER COMPANIES INC., THE Ticker: EL Security ID: Meeting Date: NOV 7, 2008 Meeting Type: Annual Record Date: SEP 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charlene Barshefsky For For Management Elect Director Leonard A. Lauder For For Management Elect Director Ronald S. Lauder For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management EXXON MOBIL CORP. Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M.J. Boskin For For Management Elect Director L.R. Faulkner For For Management Elect Director K.C. Frazier For For Management Elect Director .W. George For For Management Elect Director R.C. King For For Management Elect Director M.C. Nelson For For Management Elect Director S.J. Palmisano For For Management Elect Director S.S Reinemund For For Management Elect Director R.W. Tillerson For For Management Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 5 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 6 Require Independent Board Chairman Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 8 Compare CEO Compensation to Average Against Against Shareholder U.S. per Capita Income 9 Review Anti-discrimination Policy on Against Against Shareholder Corporate Sponsorships and Executive Perks 10 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 12 Report on Climate Change Impacts on Against Against Shareholder Emerging Countries 13 Adopt Policy to Increase Renewable Against Against Shareholder Energy FOMENTO ECONOMICO MEXICANO S.A.B. DE C.V. (FEMSA) Ticker: FMX Security ID: 344419106 Meeting Date: MAR 25, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management on Financial Statements and Statutory Reports for Fiscal Year 2008; Report of the CEO; Report of the Audit and Corporate Practices Committee 2 Accept Tax Report on Compliance of For For Management Fiscal Obligations in Accordance with Article 86 of Income Tax Law 3 Approve Allocation of Income and For For Management Distribution of Dividends of MXN 0.08 per Series B Shares; MXN 0.10 per Series D Shares; Corresponding to a Total of MXN 0.40 per B Unit and MXN 0.48 per BD Unit 4 Set Aggregate Nominal Share Repurchase For For Management Reserve to a Maximum Amount of up to MXN 3 Billion in Accordance with Article 56 of the Securities Market Law 5 Elect Proprietary and Alternate For For Management Directors, Board Secretaries, Qualification of Independence; Approve their Remuneration 6 Approve Integration of Committees on 1) For For Management Finance and Planning, 2) Audit and 3) Corporate Practices; Appoint Respective Chairmen; and Approve their Remuneration 7 Appoint delegates for the execution and For For Management formalization of the meeting's resolutions 8 Approve Minutes of Meeting For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For Withhold Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For Withhold Management 1.6 Elect Director J. Bennett Johnston For For Management 1.7 Elect Director Charles C. Krulak For Withhold Management 1.8 Elect Director Bobby Lee Lackey For Withhold Management 1.9 Elect Director Jon C. Madonna For For Management 1.10 Elect Director Dustan E. McCoy For For Management 1.11 Elect Director Gabrielle K. McDonald For For Management 1.12 Elect Director James R. Moffett For For Management 1.13 Elect Director B.M. Rankin, Jr. For For Management 1.14 Elect Director J. Stapleton Roy For For Management 1.15 Elect Director Stephen H. Siegele For For Management 1.16 Elect Director J. Taylor Wharton For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Request Director Nominee Environmental Against Against Shareholder Qualifications GENERAL DYNAMICS CORP. Ticker: GD Security ID: 369550108 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas D. Chabraja For For Management 2 Elect Director James S. Crown For For Management 3 Elect Director William P. Fricks For For Management 4 Elect Director Jay L. Johnson For For Management 5 Elect Director George A. Joulwan For For Management 6 Elect Director Paul G. Kaminski For For Management 7 Elect Director John M. Keane For For Management 8 Elect Director Deborah J. Lucas For For Management 9 Elect Director Lester L. Lyles For For Management 10 Elect Director J. Christopher Reyes For For Management 11 Elect Director Robert Walmsley For For Management 12 Approve Omnibus Stock Plan For For Management 13 Approve Nonqualified Employee Stock For For Management Purchase Plan 14 Ratify Auditors For For Management 15 Report on Space-based Weapons Program Against Against Shareholder 16 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives GENERAL ELECTRIC CO. Ticker: GE Security ID: 369604103 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James I. Cash, Jr. For For Management 1.2 Elect Director William M. Castell For For Management 1.3 Elect Director Ann M. Fudge For For Management 1.4 Elect Director Susan Hockfield For For Management 1.5 Elect Director Jeffrey R. Immelt For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Alan G. (A.G.) Lafley For For Management 1.8 Elect Director Robert W. Lane For For Management 1.9 Elect Director Ralph S. Larsen For For Management 1.10 Elect Director Rochelle B. Lazarus For For Management 1.11 Elect Director James J. Mulva For For Management 1.12 Elect Director Sam Nunn For For Management 1.13 Elect Director Roger S. Penske For For Management 1.14 Elect Director Robert J. Swieringa For For Management 1.15 Elect Director Douglas A. Warner III For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 5 Evaluate the Potential Conversion of Against Against Shareholder the Corporation's Business Units into Four or More Public Corporations and Distribute New Shares 6 Adopt Policy to Cease the Payments of Against Against Shareholder Dividends or Equivalent Payments to Senior Executives for Shares Not Owned 7 Submit Severance Agreement (Change in Against Against Shareholder Control) to shareholder Vote HALLIBURTON CO. Ticker: HAL Security ID: 406216101 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director S. Malcolm Gillis For For Management 1.5 Elect Director James T. Hackett For For Management 1.6 Elect Director David J. Lesar For For Management 1.7 Elect Director Robert A. Malone For For Management 1.8 Elect Director J. Landis Martin For For Management 1.9 Elect Director Jay A. Precourt For For Management 1.10 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Review and Asses Human Rights Policies Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Adopt Low Carbon Energy Policy Against Against Shareholder 8 Disclose Information on Compensation Against Against Shareholder Consultant 9 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 10 Establish Independent Director Against Against Shareholder Committee to Review and Report on Financial Misconducts and Human Rights Abuses HSBC HOLDINGS PLC Ticker: HBC Security ID: 404280406 Meeting Date: MAR 19, 2009 Meeting Type: Special Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorised Ordinary For For Management Share Capital from USD 7,500,100,000, GBP 401,500 and EUR 100,000 to USD 10,500,100,000, GBP 401,500 and EUR 100,000 2 Subject to the Passing of Resolution 1, For For Management Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 2,530,200,000 (Rights Issue) 3 Subject to the Passing of Resolution 2, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 2,530,200,000 (Rights Issue) HSBC HOLDINGS PLC Ticker: HBC Security ID: 404280406 Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3a Re-elect Safra Catz as Director For For Management 3b Re-elect Vincent Cheng as Director For For Management 3c Re-elect Marvin Cheung as Director For For Management 3d Re-elect John Coombe as Director For For Management 3e Re-elect Jose Duran as Director For For Management 3f Re-elect Rona Fairhead as Director For For Management 3g Re-elect Douglas Flint as Director For For Management 3h Re-elect Alexander Flockhart as For For Management Director 3i Re-elect Lun Fung as Director For For Management 3j Re-elect Michael Geoghegan as Director For For Management 3k Re-elect Stephen Green as Director For For Management 3l Re-elect Stuart Gulliver as Director For For Management 3m Re-elect James Hughes-Hallett as For For Management Director 3n Re-elect Sam Laidlaw as Director For For Management 3o Re-elect J Lomaxas Director For For Management 3p Re-elect Sir Mark Moody-Stuart as For For Management Director 3q Re-elect Gwyn Morgan as Director For For Management 3r Re-elect Nagavara Murthy as Director For For Management 3s Re-elect Simon Robertson as Director For For Management 3t Re-elect John Thornton as Director For For Management 3u Re-elect Sir Brian Williamson as For For Management Director 4 Reappoint KPMG Audit plc as Auditors For For Management and Authorise the Group Audit Committee to Determine Their Remuneration 5 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 100,000 6 Subject to the Passing of Resolution 5, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 7 Authorise 1,720,481,200 Ordinary Shares For For Management for Market Purchase 8 Adopt New Articles of Association For For Management 9 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director John L. Thornton For For Management 10 Elect Director Frank D. Yeary For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Approve Stock Option Exchange Program For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Provide for Cumulative Voting Against Against Shareholder 17 Adopt Policy on Human Rights to Water Against Against Shareholder INTUITIVE SURGICAL, INC. Ticker: ISRG Security ID: 46120E602 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary S. Guthart, Ph.D. For For Management 1.2 Elect Director Mark J. Rubash For For Management 1.3 Elect Director Lonnie M. Smith For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Michael M.E. Johns For For Management 1.4 Elect Director Arnold G. Langbo For For Management 1.5 Elect Director Susan L. Lindquist For For Management 1.6 Elect Director Leo F. Mullin For For Management 1.7 Elect Director Wiliam D. Perez For For Management 1.8 Elect Director Charles Prince For For Management 1.9 Elect Director David Satcher For For Management 1.10 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Disclose Prior Government Service Against Against Shareholder 5 Provide for Cumulative Voting Against Against Shareholder 6 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 7 Report on Predatory Lending Policies Against Against Shareholder 8 Amend Key Executive Performance Plan Against Against Shareholder 9 Stock Retention/Holding Period Against Against Shareholder 10 Prepare Carbon Principles Report Against Against Shareholder KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ajay Banga For For Management 1.2 Elect Director Myra M. Hart For For Management 1.3 Elect Director Lois D. Juliber For For Management 1.4 Elect Director Mark D. Ketchum For For Management 1.5 Elect Director Richard A. Lerner For For Management 1.6 Elect Director John C. Pope For For Management 1.7 Elect Director Fredric G. Reynolds For For Management 1.8 Elect Director Irene B. Rosenfeld For For Management 1.9 Elect Director Deborah C. Wright For For Management 1.10 Elect Director Frank G. Zarb For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings MCDERMOTT INTERNATIONAL, INC. Ticker: MDR Security ID: 580037109 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Roger A. Brown as Director For For Management 1.2 Elect John A. Fees as Director For For Management 1.3 Elect Oliver D. Kingsley, Jr. as For For Management Director 1.4 Elect D. Bradley McWilliams as Director For For Management 1.5 Elect Richard W. Mies as Director For For Management 1.6 Elect Thomas C. Schievelbein as For For Management Director 2 Approve 2009 McDermott International, For For Management Inc. Long Term Incentive Plan 3 Ratify Deloitte & Touche LLP as For For Management Auditors MCDONALD'S CORP. Ticker: MCD Security ID: 580135101 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. McKenna For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Phase out Sales of Eggs from Battery Against Against Shareholder Cage Hens MCGRAW-HILL COMPANIES, INC., THE Ticker: MHP Security ID: 580645109 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sir Michael Rake For Withhold Management 1.2 Elect Director Kurt L. Schmoke For Withhold Management 1.3 Elect Director Sidney Taurel For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors 8 Require Independent Board Chairman Against Against Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor J. Dzau For For Management 1.2 Elect Director William A. Hawkins For For Management 1.3 Elect Director Shirley A. Jackson For For Management 1.4 Elect Director Denise M. O'Leary For For Management 1.5 Elect Director Jean-Pierre Rosso For For Management 1.6 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director Rochelle B. Lazarus For For Management 10 Elect Director Carlos E. Represas For For Management 11 Elect Director Thomas E. Shenk For For Management 12 Elect Director Anne M. Tatlock For For Management 13 Elect Director Samuel O. Thier For For Management 14 Elect Director Wendell P. Weeks For For Management 15 Elect Director Peter C. Wendell For For Management 16 Ratify Auditors For For Management 17 Fix Number of Directors For For Management 18 Amend Bylaws Call Special Meetings Against For Shareholder 19 Require Independent Lead Director Against Against Shareholder 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder NESTLE SA Ticker: NSRGY Security ID: 641069406 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 1.40 per Share 4.1.1 Reelect Daniel Borel as Director For For Management 4.1.2 Reelect Carolina Mueller-Moehl as For For Management Director 4.2 Ratify KPMG AG as Auditors For For Management 5 Approve CHF 180 million Reduction in For For Management Share Capital 6 MARK THE FOR BOX TO THE RIGHT IF YOU None Against Management WISH TO GIVE A PROXY TO INDEPENDENT REPRESENTATIVE, MR. JEAN-LUDOVIC HARTMAN NEWS CORPORATION Ticker: NWS Security ID: 65248E203 Meeting Date: OCT 17, 2008 Meeting Type: Annual Record Date: AUG 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Chernin For For Management 2 Elect Director Sir Roderick I. For Withhold Management Eddington 3 Elect Director Mark Hurd For For Management 4 Elect Director Andrew S.B. Knight For Withhold Management 5 Elect Director James R. Murdoch For For Management 6 Elect Director K. Rupert Murdoch For For Management 7 Elect Director Jose Maria Aznar For For Management 8 Elect Director Natalie Bancroft For For Management 9 Elect Director Peter L. Barnes For For Management 10 Elect Director Kenneth E. Cowley For For Management 11 Elect Director David F. DeVoe For For Management 12 Elect Director Viet Dinh For Withhold Management 13 Elect Director Lachlan K. Murdoch For For Management 14 Elect Director Thomas J. Perkins For Withhold Management 15 Elect Director Arthur M. Siskind For For Management 16 Elect Director John L. Thornton For Withhold Management 17 Ratify Auditors For For Management 18 Declassify the Board of Directors For For Management OCCIDENTAL PETROLEUM CORP. Ticker: OXY Security ID: 674599105 Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Ronald W. Burkle For Against Management 1.3 Elect Director John S. Chalsty For Against Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For Against Management 1.6 Elect Director Ray R. Irani For Against Management 1.7 Elect Director Irvin W. Maloney For Against Management 1.8 Elect Director Avedick B. Poladian For Against Management 1.9 Elect Director Rodolfo Segovia For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 1.11 Elect Director Rosemary Tomich For Against Management 1.12 Elect Director Walter L. Weisman For Against Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For Against Management 4 Report on Host Country Social and Against Against Shareholder Environmental Laws PATRIOT COAL CORPORATION Ticker: PCX Security ID: 70336T104 Meeting Date: JUL 22, 2008 Meeting Type: Special Record Date: JUN 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition PEABODY ENERGY CORP. Ticker: BTU Security ID: 704549104 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director William E. James For For Management 1.3 Elect Director Robert B. Karn III For Withhold Management 1.4 Elect Director M. Frances Keeth For For Management 1.5 Elect Director Henry E. Lentz For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.L. Brown For For Management 2 Elect Director I.M. Cook For For Management 3 Elect Director D. Dublon For For Management 4 Elect Director V.J. Dzau For For Management 5 Elect Director R.L. Hunt For For Management 6 Elect Director A. Ibarguen For For Management 7 Elect Director A.C. Martinez For For Management 8 Elect Director I.K. Nooyi For For Management 9 Elect Director S.P. Rockefeller For For Management 10 Elect Director J.J. Schiro For For Management 11 Elect Director L.G. Trotter For For Management 12 Elect Director D.Vasella For For Management 13 Elect Director M.D. White For For Management 14 Ratify Auditors For For Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Report on Recycling Against Against Shareholder 17 Report on Genetically Engineered Against Against Shareholder Products 18 Report on Charitable Contributions Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director J. Dudley Fishburn For For Management 1.5 Elect Director Graham Mackay For For Management 1.6 Elect Director Sergio Marchionne For For Management 1.7 Elect Director Lucio A. Noto For For Management 1.8 Elect Director Carlos Slim Helu For For Management 1.9 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Nance K. Dicciani For For Management 1.3 Elect Director Edward G. Galante For For Management 1.4 Elect Director Claire W. Gargalli For For Management 1.5 Elect Director Ira D. Hall For For Management 1.6 Elect Director Raymond W. LeBoeuf For For Management 1.7 Elect Director Larry D. McVay For For Management 1.8 Elect Director Wayne T. Smith For For Management 1.9 Elect Director H. Mitchell Watson, Jr. For For Management 1.10 Elect Director Robert L. Wood For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 14, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth I. Chenault For For Management 1.2 Elect Director Scott D. Cook For For Management 1.3 Elect Director Rajat K. Gupta For For Management 1.4 Elect Director A.G. Lafley For For Management 1.5 Elect Director Charles R. Lee For For Management 1.6 Elect Director Lynn M. Martin For For Management 1.7 Elect Director W. James McNerney, Jr. For For Management 1.8 Elect Director Johnathan A. Rodgers For For Management 1.9 Elect Director Ralph Snyderman For For Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Patricia A. Woertz For For Management 1.12 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Rotate Annual Meeting Location Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation QUALCOMM INC Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Marc I. Stern For For Management 1.12 Elect Director Brent Scowcroft For For Management 2 Ratify Auditors For For Management ROYAL DUTCH SHELL PLC Ticker: RDS.B Security ID: 780259206 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management 3 Elect Simon Henry as Director For For Management 4 Re-elect Lord Kerr of Kinlochard as For For Management Director 5 Re-elect Wim Kok as Director For For Management 6 Re-elect Nick Land as Director For For Management 7 Re-elect Jorma Ollila as Director For For Management 8 Re-elect Jeroen van der Veer as For For Management Director 9 Re-elect Hans Wijers as Director For For Management 10 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 11 Authorise Board to Fix Remuneration of For For Management Auditors 12 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of EUR 145 Million 13 Subject to the Previous Resolution For For Management Being Passed, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of EUR 21 Million 14 Authorise 624 Million Ordinary Shares For For Management for Market Purchase 15 Authorise the Company and its For For Management Subsidiaries to Make EU Political Donations to Political Organisations Other than Political Parties up to GBP 200,000 and to Incur EU Political Expenditure up to GBP 200,000 SYSCO CORPORATION Ticker: SYY Security ID: 871829107 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Judith B. Craven For For Management 2 Elect Director Phyllis S. Sewell For For Management 3 Elect Director Richard G. Tilghman For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors Against For Shareholder TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: MAY 28, 2009 Meeting Type: Proxy Contest Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) 1 Fix Number of Directors at 12 For None Management 2 Elect Director Mary N. Dillon For None Management 3 Elect Director Richard M. Kovacevich For None Management 4 Elect Director George W. Tamke For None Management 5 Elect Director Solomon D. Trujillo For None Management 6 Ratify Auditors For None Management 7 Amend Omnibus Stock Plan For None Management 8 Advisory Vote to Ratify Named Executive Against None Shareholder Officers' Compensation # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) 1 Fix Number of Directors at 12 Against For Management 2.1 Elect Director William A. Ackman For Withhold Shareholder 2.2 Elect Director Michael L. Ashner For Withhold Shareholder 2.3 Elect Director James L. Donald For For Shareholder 2.4 Elect Director Richard W. Vague For Withhold Shareholder 3 Elect Director Ronald J. Gilson For Against Shareholder 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named Executive Abstain For Shareholder Officers' Compensation TEXAS INSTRUMENTS, INC. Ticker: TXN Security ID: 882508104 Meeting Date: APR 16, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. R. Adams For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D. A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management 13 Approve Omnibus Stock Plan For For Management 14 Approve Non-Employee Director Omnibus For For Management Stock Plan 15 Require Independent Board Chairman Against For Shareholder TOTAL SA Ticker: TOT Security ID: 89151E109 Meeting Date: MAY 15, 2009 Meeting Type: Annual/Special Record Date: APR 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.28 per Share 4 Approve Special Auditors' Report For For Management Presenting Ongoing Related-Party Transactions 5 Approve Transaction with Thierry For For Management Desmarest 6 Approve Transaction with Christophe de For Against Management Margerie 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Reelect Anne Lauvergeon as Director For Against Management 9 Reelect Daniel Bouton as Director For Against Management 10 Reelect Bertrand Collomb as Director For For Management 11 Reelect Christophe de Margerie as For For Management Director 12 Reelect Michel Pebereau as Director For Against Management 13 Electe Patrick Artus as Director For For Management 14 Amend Article 12 of Bylaws Re: Age For For Management Limit for Chairman A Amend Article 19 of Bylaws Re: Against Against Shareholder Disclosure of Individual Stock Option Plans B Amend Article 11 of Bylaws Re: Against Against Shareholder Nomination of Employee's Shareholder Representative to the Board of Directors C Approve Restricted Stock Plan for Against Against Shareholder Employee TRANSOCEAN INC. Ticker: RIG Security ID: G90073100 Meeting Date: DEC 8, 2008 Meeting Type: Special Record Date: OCT 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE MERGER TRANSACTION TO For For Management BE EFFECTED BY THE SCHEMES OF ARRANGEMENT, ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX B. 2 APPROVAL OF THE MOTION TO ADJOURN THE For For Management MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MERGER TRANSACTION. TRANSOCEAN LTD. Ticker: RIG Security ID: H8817H100 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE 2, THE For For Management CONSOLIDATED FINANCIALSTATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2008 AND THESTATUTORY FINANCIAL STATEMENTS OF TRANSOCEAN LTD. 2 DISCHARGE OF THE MEMBERS OF THE BOARD For For Management OF DIRECTORS AND THEEXECUTIVE OFFICERS FOR FISCAL YEAR 2008 3 APPROPRIATION OF THE AVAILABLE RETAINED For For Management EARNINGS WITHOUT PAYMENTOF A DIVIDEND TO SHAREHOLDERS FOR FISCAL YEAR 2008 AND RELEASEOF CHF 3.5 BILLION OF LEGAL RESERVES TO OTHER RESERVES. 4 AUTHORIZATION OF A SHARE REPURCHASE For For Management PROGRAM 5 APPROVAL OF THE LONG-TERM INCENTIVE For For Management PLAN OF TRANSOCEAN LTD. INTHE FORM AS AMENDED AND RESTATED EFFECTIVE AS OF 2/12/09 6 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:W. RICHARD ANDERSON 7 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:RICHARD L. GEORGE 8 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:ROBERT L. LONG 9 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:EDWARD R. MULLER 10 REELECTION OF CLASS III DIRECTOR FOR A For For Management TWO-YEAR TERM:VICTOR E. GRIJALVA 11 APPOINTMENT OF ERNST & YOUNG LLP AS For For Management TRANSOCEAN LTD. SINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR2& YOUNG LTD., ZURICH, AS TRANSOCEANLTD. S AUDITOR PURSUANT TO THE SWISS CODE OF OBLIGATIONS FOR AFURTHER ONE-YEA UNITED TECHNOLOGIES CORP. Ticker: UTX Security ID: 913017109 Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis R. Chenevert For For Management 1.2 Elect Director George David For For Management 1.3 Elect Director John V. Faraci For For Management 1.4 Elect Director Jean-Pierre Garnier For For Management 1.5 Elect Director Jamie S. Gorelick For For Management 1.6 Elect Director Carlos M. Gutierrez For For Management 1.7 Elect Director Edward A. Kangas For For Management 1.8 Elect Director Charles R. Lee For For Management 1.9 Elect Director Richard D. McCormick For For Management 1.10 Elect Director Harold McGraw III For For Management 1.11 Elect Director Richard B. Myers For For Management 1.12 Elect Director H. Patrick Swygert For For Management 1.13 Elect Director Andre Villeneuve For For Management 1.14 Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Report on Foreign Military Sales Against Against Shareholder Offsets WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Allen I. Questrom For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 18 Pay For Superior Performance Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 20 Report on Political Contributions Against Against Shareholder 21 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 22 Stock Retention/Holding Period Against Against Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Foote For For Management 1.2 Elect Director Mark P. Frissora For For Management 1.3 Elect Director Alan G. Mcnally For For Management 1.4 Elect Director Cordell Reed For For Management 1.5 Elect Director Nancy M. Schlichting For For Management 1.6 Elect Director David Y. Schwartz For For Management 1.7 Elect Director Alejandro Silva For For Management 1.8 Elect Director James A. Skinner For For Management 1.9 Elect Director Marilou M. Von Ferstel For For Management 1.10 Elect Director Charles R. Walgreen III For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Require Independent Board Chairman Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WEATHERFORD INTERNATIONAL LTD Ticker: WFT Security ID: G95089101 Meeting Date: FEB 17, 2009 Meeting Type: Court Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation through Scheme For For Management of Arrangement with Subsiadiary 2 Adjourn Meeting For For Management 3 Transact Other Business (Non-Voting) None None Management WHOLE FOODS MARKET, INC. Ticker: WFMI Security ID: 966837106 Meeting Date: MAR 16, 2009 Meeting Type: Annual Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John B. Elstrott For For Management Elect Director Gabrielle E. Greene For For Management Elect Director Hass Hassan For For Management Elect Director Stephanie Kugelman For For Management Elect Director John P. Mackey For For Management Elect Director Morris J. Siegel For For Management Elect Director Ralph Z. Sorenson For For Management Elect Director William A. (Kip) For For Management Tindell, III 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Require Independent Board Chairman Against Against Shareholder 7 Reduce Supermajority Vote Requirement Against For Shareholder 8 Reincorporate in Another State from Against Against Shareholder Texas to North Dakota SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Appreciation Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
